
	
		I
		111th CONGRESS
		1st Session
		H. R. 3345
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2009
			Mr. Andrews
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend titles 5, 10, and 32, United States Code, to
		  eliminate inequities in the treatment of National Guard technicians, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard Technician Equity
			 Act.
		2.Titles 10 and 32,
			 United States Code, amendments regarding National Guard technicians
			(a)Authority To
			 employ technician as non-Dual status technician after 20 years of creditable
			 serviceSubsection (c) of
			 section 709 of title 32, United States Code, is amended to read as
			 follows:
				
					(c)A person may be employed under subsection
				(a) as a non-dual status technician (as defined by section 10217 of title 10)
				if—
						(1)the technician
				position occupied by the person has been designated by the Secretary concerned
				to be filled only by a non-dual status technician; or
						(2)the person occupying the technician
				position has at least 20 years of creditable service as a military technician
				(dual
				status).
						.
			(b)Exception to
			 dual-Status employment condition of membership in Selected
			 ReserveSection 10216 of title 10, United States Code, is
			 amended—
				(1)in subsection
			 (a)(1)(B), by inserting subject to subsection (d), before
			 is required; and
				(2)in subsection
			 (d)(1), by striking Unless specifically exempted by law and
			 inserting Except as provided in section 709(c)(2) of title 32 or as
			 otherwise specifically exempted by law.
				(c)Continued
			 compensation after loss of membership in Selected ReserveSubsection (e) of section 10216 of title
			 10, United States Code, is amended to read as follows:
				
					(e)Continued
				compensation after loss of membership in Selected ReserveFunds appropriated for the Department of
				Defense may continue to be used to provide compensation to a military
				technician who was hired as a military technician (dual status), but who is no
				longer a member of the Selected Reserve. The compensation may be provided for a
				period up to 12 months following the technician’s loss of membership in the
				Selected
				Reserve.
					.
			(d)Repeal of
			 permanent limitations on number of non-Dual status techniciansSection 10217 of title 10, United States
			 Code, is amended by striking subsection (c).
			(e)Technician
			 appeal and seniority rightsSection 709 of title 32, United States
			 Code, is amended—
				(1)in subsection
			 (f)—
					(A)by inserting and at the end
			 of paragraph (3);
					(B)by striking
			 paragraph (4); and
					(C)by redesignating
			 paragraph (5) as paragraph (4); and
					(2)in subsection (g),
			 by striking 2108, 3502, 7511, and 7512 and inserting 2108
			 and 7511.
				(f)Availability of
			 certain enlistment, reenlistment, and student loan benefits for military
			 techniciansSection 10216 of title 10, United States Code, is
			 amended by adding at the end the following new subsection:
				
					(h)Eligibility for
				bonuses and other benefits(1)If an individual is first employed as a
				military technician (dual status) while the individual is already a member of a
				reserve component, the Secretary concerned may not require the individual to
				repay any enlistment, reenlistment, or affiliation bonus provided to the
				individual in connection with the individual’s enlistment or reenlistment
				before such employment.
						(2)Even though an individual employed as a
				military technician (dual status) is required as a condition of that employment
				to maintain membership in the Selected Reserve, the individual shall not be
				precluded from receiving an enlistment, reenlistment, or affiliation bonus nor
				be denied the opportunity to participate in an educational loan repayment
				program under chapter 1609 of this title as an additional incentive for the
				individual to accept and maintain such
				membership
						.
			(g)Repeal of
			 prohibition against overtime pay for National Guard technicians
				(1)Authority for
			 secretary To grant overtime paySection 709(h) of title 32, United States
			 Code, is amended by striking the second sentence and inserting the following
			 new sentence: The Secretary concerned shall pay a technician for
			 irregular or overtime work at a rate equal to one and one-half times the rate
			 of basic pay applicable to the technician, except that, at the request of the
			 technician, the Secretary may grant the technician, instead of such pay, an
			 amount of compensatory time off from the technician’s scheduled tour of duty
			 equal to the amount of time spent in such irregular or overtime
			 work..
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply with respect
			 to irregular or overtime work performed by an employee subject to section 709
			 of title 32, United States Code, on or after the date of the enactment of this
			 Act.
				(h)Extended
			 deployment bonus for military techniciansSection 709 of title 32, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(j)A person employed as a military technician
				who is called or ordered to active duty in support of an overseas contingency
				operation shall receive a bonus in the amount of $100 for each day of such duty
				in excess of 180
				days.
					.
			(i)Retention of
			 Military Technicians Who Lose Dual Status Due to Combat-Related
			 DisabilitySection 10216(g) of title 10, United States Code, is
			 amended—
				(1)in paragraph (1),
			 by striking may in the matter preceding subparagraph (A) and
			 inserting shall; and
				(2)by striking
			 paragraph (3).
				(j)Reduction in
			 eligibility age for retirement for non-Regular serviceSection
			 12731(f) of title 10, United States Code, is amended by striking 60
			 years of age both places it appears and inserting 55 years of
			 age.
			3.Title 5, United
			 States Code, amendments regarding National Guard technicians
			(a)Retirement
				(1)Amendment to
			 FERSSubsection (c) of
			 section 8414 of title 5, United States Code, is amended to read as
			 follows:
					
						(c)An employee who is separated from service
				as a military technician (dual status)—
							(1)after completing
				25 years of service as such a technician, or
							(2)after becoming 50 years of age and
				completing 20 years of service as such a technician,
							is
				entitled to an annuity, if the separation is by reason of either separating
				from the Selected Reserve or ceasing to hold the military grade specified by
				the Secretary concerned for the position involved, and is not by removal for
				cause on charges of misconduct or
				delinquency..
				(2)Amendment to
			 CSRSSection 8336 of title 5, United States Code, is amended by
			 adding at the end the following new subsection:
					
						(q)An employee who is separated from service
				as a military technician (dual status)—
							(1)after completing
				25 years of service as such a technician, or
							(2)after becoming 50 years of age and
				completing 20 years of service as such a technician,
							is
				entitled to an annuity, if the separation is by reason of either separating
				from the Selected Reserve or ceasing to hold the military grade specified by
				the Secretary concerned for the position involved, and is not by removal for
				cause on charges of misconduct or
				delinquency..
				(3)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to separations from service as a military technician (dual status)
			 occurring on or after the date of the enactment of this Act.
				(b)Military
			 leaveSection 6323(a)(1) of title 5, United States Code, is
			 amended by striking 15 days each place it appears and inserting
			 30 days.
			(c)Health
			 benefitsSubparagraph (B) of section 8906(e)(3) of title 5,
			 United States Code, is amended to read as follows:
				
					(B)An employee referred to in subparagraph (A)
				is an employee who—
						(i)is enrolled in a health benefits plan
				under this chapter;
						(ii)is a member of a Reserve component of
				the Armed Forces;
						(iii)is placed on leave without pay or
				separated from service to perform the active duty or other duties described in
				clause (iv); and
						(iv)is called or ordered to—
							(I)active duty in support of a
				contingency operation (as defined in section 101(a)(13) of title 10);
							(II)active duty for a period of more
				than 30 consecutive days;
							(III)active duty under section 12406 of title
				10, United States Code;
							(IV)perform training or other duties described
				under paragraph (1) or (2) of section 502(f) of title 32; or
							(V)while not in Federal service, perform
				duties related to an emergency declared by the chief executive of a State, the
				District of Columbia, the Commonwealth of Puerto Rico, or a territory or
				possession of the United
				States.
							.
			(d)Study and
			 report
				(1)In
			 generalWithin 6 months after the date of the enactment of this
			 Act, the Secretary of Defense and the Director of the Office of Personnel
			 Management shall jointly conduct a study and submit to Congress a report
			 concerning the problems associated with the conversion of military technicians
			 from FEHBP coverage to coverage provided under chapter 55 of title 10, United
			 States Code, during contingency operations.
				(2)DefinitionsFor
			 purposes of this subsection—
					(A)the term
			 FEHBP coverage means coverage provided under chapter 89 of title
			 5, United States Code; and
					(B)the term
			 contingency operation has the meaning given that term in section
			 101(a)(13) of title 10, United States Code.
					
